Title: From George Washington to Friedrich Adolph von Riedesel, 11 May 1781
From: Washington, George
To: Riedesel, Friedrich Adolph von


                        Sir

                            Head Quarters New Windsor 11th May 1781
                        
                        I have been honored with your favor of April without particular date. You must either have been misinformed
                            as to the letters which passed from General Phillips to me of the 23d of December and from me to Sir Henry Clinton on the
                            25th of January in answer or you must have misunderstood them. I therefore inclose you Copies of them. You will observe
                            that I acceded only to the exchanges of the British officers particularly named in General Phillips’s letter. I refused his
                            proposal of permitting an indeterminate number of British or German Officers to be sent to New York, at the discretion of
                            Brigr Genl Hamilton.
                        Some time after, proposals for a further exchange bearing date the 3d of March, and in which are included the
                            German Officers whose names you mention, were communicated to me by my Commissary General of prisoners, to which I did not
                            think proper to accede, as I conceived the Exchange of Lieutenant General Burgoyne was unreasonably delayed. My answer and
                            instructions upon this head have been communicated at large to Mr Loring by Mr Skinner.
                        Were I inclined to partiality in favor of the British Officers, I have it not in my power, to exercise it, as
                            the choice of the objects of Exchange does not lie with me. 
                        At your particular request, I have given orders to have Major and Ensign de Meibom sent into New York upon
                            parole. I have the honor to be with due Respect Sir Your most obedt Servant

                        
                            Go: Washington 
                        
                    